—In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Rigler, J.), dated January 2, 1996, as denied his motion for an award of interim counsel fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
Domestic Relations Law § 237 (a) permits the court, in its discretion and as justice requires, to order one matrimonial litigant to pay the legal expenses of the other, so as to carry on the action, having regard to the circumstances of the case and of the respective parties (see, Kret v Kret, 222 AD2d 412; Linda R. v Richard E., 176 AD2d 312). Counsel fees are properly denied where the parties’ respective financial situations are comparable and each party is able to pay his or her own fees (see, Cvern v Cvern, 198 AD2d 197). Under the circumstances of the instant case, the husband has not established by credible evidence that he is unable to pay for his own representation, or that the wife possesses such resources that she can or should be compelled to contribute toward his legal expenses. Accordingly, the Supreme Court did not act improvidently in denying *299his application for an award of interim counsel fees (see, Raniolo v Raniolo, 203 AD2d 270). Bracken, J. P., Friedmann, Florio and McGinity, JJ., concur.